Citation Nr: 0533029	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  02-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to service connection for chronic 
gastroenteritis.

2.	Entitlement to an increased initial rating for a low 
back disability with mild, diffuse disc bulging and mild 
encroachment at L3-S1, evaluated as 10 percent disabling 
for the period from May 12, 1998 to January 24, 2002, 
and as 20 percent disabling for the period from January 
25, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1985 to May 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  
In January 2002, the Board denied the veteran's claims for 
service connection for bilateral hearing loss and a right 
knee disorder, and remanded his claim regarding an increased 
rating for a back disability to the RO for issuance of a 
statement of the case (SOC) and additional review.  
Thereafter, in an August 2002 rating decision, the RO granted 
a 20 percent evaluation for the service-connected back 
disability, effective from January 25, 2002.  In October 
2003, the Board remanded the veteran's claims for service 
connection for gastroenteritis and an increased rating for 
his back disability to the RO for procedural development.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
gastroenteritis related to his period of military 
service.

2.	For the period from May 12, 1998 to January 24, 2002, 
the objective and probative medical evidence of record 
reflects that the veteran's service-connected low back 
disability was manifested by no more than subjective 
complaints of back pain, and flare ups every few years 
that lasted approximately one month, with range of 
motion of flexion to 95 degrees and extension to 35 
degrees; moderate intervertebral disc syndrome, moderate 
limitation of lumbar spine motion, or neurological 
involvement was not shown.

3.	For the period from January 25, 2002, the objective and 
probative medical evidence of record reflects that the 
veteran's service-connected low back disability is 
manifested by flare ups approximately 3 to 5 times a 
year, that last about 2 weeks, symptoms such as pain, 
stiffness, and limited motion, including forward flexion 
limited to 70 degrees, and extension to 20 degrees, but 
not symptoms approximating severe lumbosacral strain, 
severe limitation of motion, severe intervertebral disc 
disease, or ankylosis, nor does he experience 
incapacitating episodes totaling four to six weeks 
yearly.


CONCLUSIONS OF LAW

1.	Chronic gastroenteritis was not incurred during the 
veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2005).

2.	For the period from May 12, 1998 to January 24, 2002, 
the schedular criteria for an initial rating in excess 
of 10 percent for a low back disability, with mild 
diffuse disc bulging and mild encroachment of L3-S1 are 
not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code (DC) 5292-5293 (2002), effective prior 
to September 23, 2002; 38 C.F.R. § 3.102, 3,159, 4.71a, 
DC 5293 (2003), effective September 23, 2002; 68 Fed. 
Reg. 51,454, 51,456-57 (Aug. 27, 2003), 38 C.F.R. 
§ 4.71a, DC 5243 (2005), effective September 26, 2003. 

3.	For the period from January 25, 2002, the schedular 
criteria for rating in excess of 20 percent for a low 
back disability, with mild diffuse disc bulging and mild 
encroachment of L3-S1 are not met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.71a, DC 5292-5293 (2002), effective prior to 
September 23, 2002; 38 C.F.R. § 3.102, 3,159, 4.71a, DC 
5293 (2003), effective September 23, 2002; 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003), 38 C.F.R. § 4.71a, DC 
5243 (2005), effective September 26, 2003. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here (regarding the claim for an increased rating 
for a back disability), the § 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication of his claim regarding his back 
disability, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February 2001 and January and August 2004 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the appellant was 
advised, by virtue of detailed March 2000 and January and 
August 2002 SOCs and May 2001, December 2002, and July 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOCs and SSOCs issued 
by the RO clarified what evidence would be required to 
establish service connection and an increased rating.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that a July 2005 SSOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. 
§§ 3.102 and 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

Service medical records indicate that, in September 1985, the 
veteran was treated for complaints of vomiting, that was 
assessed as gastroenteritis.  In May 1986, he had lower back 
pain, assessed as lumbar strain.  He was seen in October 1989 
with complaints of nausea, vomiting, diarrhea and abdominal 
pain that was assessed as viral gastroenteritis.  In 
September 1991, the veteran had complaints of abdominal 
discomfort, and the assessment was acute gastroenteritis with 
dehydration.  

Further, in August 1993, the veteran was seen in the clinic 
with complaints of discomfort in his upper stomach and 
heartburn.  The assessment at that time was gastroesophageal 
reflux disease (GERD).  A December 1994 emergency room record 
indicates that the veteran complained of abdominal pain and 
the assessment was probable flu syndrome.  X-rays taken at 
the time showed inflammatory changes in the right lower 
quadrant and right mid epigastric regions with lack of gas 
below the level of the splenic flexure and consideration of 
an inflammatory process such as appendicitis was thought 
warranted. 

In October 1997, the veteran was seen for severe abdominal 
pain and the assessment was abdominal pain.  Later in October 
1997, he underwent an esophagogastroduodenoscopy (EGD) of his 
esophagus, stomach, and duodenum that were all shown to be 
normal, with no evidence of abnormalities.  

A January 1998 medical record reflects that the veteran's 
October 1997 complaints of abdominal pain were thought to 
possibly be related to taking non steroidal anti inflammatory 
drugs and that the EGD findings were normal.  On a report of 
medical history completed in January 1998, when he was 
examined prior to separation from service, the veteran yes to 
having recurrent back pain or injury and no to having 
frequent indigestion or intestinal problem.  When examined 
for separation in January 1998, his abdomen and viscera were 
reported as normal.

Post service, the veteran underwent VA examination in June 
1999, performed by a physician's assistant.  According to the 
examination report, the veteran gave a history of 
intermittent low back pain with sciatica for which he was 
treated in service.  His problem appeared every few years 
after lifting something heavy and lasted for about 2 or 3 
weeks, but he had not missed any time from work due to his 
back disorder.  He denied any symptoms for some time.  On 
examination, the veteran was able to walk on his toes and 
heels without difficulty and had full range of back motion.  
Range of motion of the lumbosacral spine was flexion to 95 
degrees, extension to 35 degrees, rotation to 35 degrees, 
bilaterally, and lateral flexion to 40 degrees, bilaterally.  
There was full range of motion and strength in the lower 
extremities.  The assessment was chronic low back pain, with 
unremarkable examination.  

In July 1999, VA afforded the veteran a private medical 
examination performed by M.D., M.D., a neurologist.  The 
veteran underwent an electromyography/nerve conduction study 
(EMG/NCV), the results of which were abnormal as to cervical 
radiculopathy.   

VA medical records dated in January 2000 reflect the 
veteran's complaints of back pain.  Musculoskeletal and 
neurological examination findings were essentially normal.  
The assessment included unexplained back pain.

During his May 2000 personal hearing at the RO, the veteran 
testified that his back disability caused constant pain and 
stiffness when he sat for any length of time, with frequent 
episodes of radiating pain.  He experienced chronic sciatica 
that lasted 3 to 4 weeks, was of immobilizing severity, and 
occurred every few years.  He denied missing any time from 
work due to back pain.   

In August 2000, VA afforded the veteran an examination 
performed by J.R.B., M.D., a private orthopedist.  According 
to the examination report, the veteran complained of diffuse 
lower back pain, left equals right.  Range of motion was 
flexion to 70 degrees midline, extension to 10 degrees, and 
lateral tilt was to 15 degrees, bilaterally.  There was no 
pain to percussion in the lumbosacral area.  Range of motion 
was considered to be normal, with no functional loss, and a 
low back disorder could not be verified.  X-rays of the 
lumbar spine taken at the time showed no abnormalities.

A March 2001 VA radiology record indicates a normal whole 
body bone scan.  A computed tomography (CT) of the lumbar 
spine taken at the time indicates that the L5-S1 level 
demonstrated a moderate central disc protrusion that mildly 
encroached upon the thecal sac, but did lie in close 
association to both existing S1 nerve roots.  

In March 2001, VA afforded the veteran a private EMG/NCV 
study that did not show acute or chronic radiculopathy.  

The veteran underwent VA examination in April 2001.  
According to the examination report, the physician reviewed 
the veteran's medical records that included results of the CT 
scans of the cervical, thoracic and lumbar spines, a bone 
scan and EMG/NCV studies.  The veteran reported several 
episodes of lower back pain that lasted approximately three 
weeks each when he had severe pain and stiffness in the lower 
back.  Sitting and lying worsened the pain, and standing made 
it better.  He took prescribed medication for pain that did 
not help and said the pain gradually ebbed over the several 
week period.  He denied any current low back pain or lower 
back-related symptoms at the time of examination.

On examination, range of motion of the lower back was flexion 
to 95 degrees, backward extension to 35 degrees, lateral 
flexion to 25 degrees, bilaterally, and rotation from 30 to 
40 degrees.  Straight leg sign was negative.  Lower extremity 
deep tendon reflexes were generally reduced bilaterally.  The 
veteran had power Grade 5 in both lower extremities at all 
joints.  His gait was normal.  It was noted that the 
veteran's CT scan of the lumbar spine showed mild diffuse 
disc bulging with mild encroachment of the thecal sac and 
neural foramina L3-L5, and moderate disc protrusion with mild 
encroachment close to the S1 nerve roots at L5-S1.  In the VA 
examiner's opinion, the veteran's back complaints were more 
related to periodic severe back muscle spasm.  The veteran 
also had a positive finding on the CT scan at L5-S1 in the 
form of moderate central disc protrusion that mildly 
encroached on the thecal sac and in close association to both 
existing S1 nerve roots that might contribute to his lower 
back pain.  

Private medical records, dated from June 2001 to January 
2005, reflect the veteran's regular chiropractic treatment 
for complaints of low back pain.

In his October 2001 substantive appeal, the veteran argued 
that his service-connected back disability warranted a 40 
percent disability evaluation as he had recurring attacks 
that lasted 2 to 3 weeks, with radiation down his legs, for 
periods up to 3 to 4 months with L5-S1 disc protrusion.  

On January 27, 2002, the veteran was seen in the VA 
outpatient clinic with complaints of worsening severe lower 
back pain/spasm that started two days earlier.  He had pain 
into the left buttock and testicle with no sensory loss or 
weakness.  He denied bowel or bladder problems.  On 
examination, his spine was nontender to palpation; lower back 
muscles were tender to palpation on the sides near the 
sacroiliac joints, but there was no discrete SI (sacroiliac) 
pain.  Sensation was normal, bilaterally.  The assessment was 
low back pain, secondary to musculoskeletal spasm with no 
neurological deficit.  Treatment included prescribed pain 
medication.

The veteran was seen in the VA outpatient clinic two days 
later regarding his complaints of back pain.  He walked with 
a pronounced antalgic gait.  His trunk pitched forward and to 
the right.  He moved slowly and had much difficulty getting 
from the chair to the examination table.  He had pain with 
palpation over the upper sacral region.  Range of motion of 
the back was forward flexion to 30 degrees, extension to 0 
degrees, lateral flexion to the left was to 20 degrees, and 
lateral flexion to the right was to 40 degrees.  Single leg 
raise was positive on the right side at 30 degrees, and on 
the left side as positive at 45 degrees.  The diagnostic 
impression was acute low back pain with radiculopathy.  X-
rays of the spine showed a normal lumbar spine.

The veteran was seen in the outpatient clinic two days later, 
at the end of January 2002, and continued to complaint of low 
back pain.  Pain medications were ineffective as was 
chiropractic treatment.  He had lumbar region pain with 
shooting pains into his left leg.  A magnetic resonance image 
(MRI) of the lumbar spine was taken that day and showed early 
degenerative changes at L5-S1 with no evidence of frank disc 
herniation or lumbar spinal stenosis. 

VA medical records dated in July 2002 indicate that the 
veteran complained of back pain and was noted to have had a 
similar episode in January.  He currently complained of left 
sided radiculopathy to the posterior leg and foot and scrotal 
area and described intense burning pain.  His urination was 
unchanged and he had diarrhea with no dyscontrol.  He had 
lost 25 pounds in attempt to improve his back condition.  He 
reported increased frequency of episodes.  It was noted that 
the veteran favored his left leg while walking and moved with 
much difficulty.  The assessment was acute exacerbation of 
low back pain with left sided radiculopathy.  

Private medical records dated in August 2002 indicate that 
the veteran was referred for physical therapy sessions for an 
acute episode of service-connected lumbar back pain.  It was 
noted that in June 2002, he noted radiating leg symptoms and, 
according to the veteran, a subsequent MRI showed L3 to S1 
bulging discs with mild encroachment.  The veteran said he 
unable to stand or sit for prolonged periods of time.  He had 
difficulty playing with his children and was unable to bike 
or run.  He had residual pain after walking long distances.  
He rated his pain as an 8 out of 10 on average, with an 
occasional 10 out of 10.  Objectively, there was mildly flat 
lumbar lordosis, with the weight shifted laterally to the 
right.  There was decreased stand time on the left lower 
extremity during gait, especially at first.  There was a 
mildly antalgic gait.

As noted, in the August 2002 rating decision, the RO awarded 
a 20 percent evaluation for the veteran's service-connected 
back disability, effective from January 25, 2002.

In November 2002, the veteran was examined by a nurse 
practitioner in the VA outpatient clinic.  He gave a history 
of graduate onset of back pain.  He had daily radiating pain 
to his left leg that he rated as a 9 on a scale of 1 to 10.  
His radicular pain started in June 2002 and was progressively 
worsening, with tingling and numbness.  He treated his pain 
with physical therapy and heat.  He had flares once a year, 
when he was bedridden for up to a week and was unable to 
work.  He did not use a back brace and had no history of back 
surgery.  He was unable to run or exercise.  He was able to 
sit up for approximately 40 minutes while driving, but 
constantly adjusted the car seat for comfort.  He worked at 
an office job full time and owned a local Gyro shop.  He was 
able to walk one block, stand up to one half hour, but had to 
shift weight for comfort.

On examination, the veteran's posture was erect and his gait 
favored his left leg.  His left stride was shorter than his 
right.  He shifted position throughout the short interview.  
Range of motion of the back was flexion to 70 degrees, and 
extension to 15 degrees, with complaints of low back pain 
radiating left to the sacroiliac joint and down the left leg.  
Lateral bending was to 20 degrees, bilaterally, with 
complaints of low back pain and radicular pain to the left 
leg.  Rotation was to 30 degrees, bilaterally, with low back 
pain.  Babinski test was negative.  Clonus was negative.  
There was a positive left Trendelenburg test.  The contour of 
the low back was normal.  Microfilament and vibratory sense 
was intact, bilaterally, but stronger on the right than the 
left.  Muscle bulk to the thighs was equal, bilaterally.  The 
assessment was history of low back pain.  A MRI performed in 
January 2002 showed early degenerative changes at L5/S1 with 
no evidence of frank disc herniation or lumbar spinal 
stenosis.

According to December 2002 private treatment records, results 
of an EMG/NCV study of the veteran's left lower extremity was 
thought to be suggestive of an electrophysiologically mild 
chronic S1 radiculopathy.

A May 2003 VA record indicates that a CT of the veteran's 
abdomen reflected a normal CT evaluation.

A May 2003 VA outpatient record indicates that the veteran 
was seen for follow up of his liver with right upper quadrant 
pain with eating.  On examination, he weighed 245 pounds and 
was 6 feet tall.  Examination of the abdomen revealed no 
focal tenderness with normal bowel sounds.

January 2004 VA outpatient records reveal that an abdominal 
ultrasound performed that day was normal.  It was noted that 
the veteran's belly pain was gone after a 30-35 pound weight 
loss.  His belly was soft, with slight tenderness at the 
right costal margin.  

VA medical records, dated from March to June 2005, indicate 
that when seen in early March, the veteran had a several day 
history of a recent flare of back pain after playing 
basketball.  He was barely able to walk.  He was unable to be 
comfortable sitting or standing.  He had radiating pain down 
his buttock and left back of the thigh with normal bladder 
and bowel patterns. He walked slowly and with obvious 
discomfort and was unable to sit without pain.  A back 
deformity was not noted.  There was tenderness to palpation 
of the lumbar spine and paraspinal muscles, bilaterally, 
worse on the left.  Range of motion was greatly diminished.  
Gait was very stiff and the veteran was unable to perform toe 
and heel walk due to pain.  Single leg raise was positive, 
sensory examination was intact, and motor strength was 
essentially normal in the lower extremities.  The assessment 
was lower back pain chronic with acute flare.  It was noted 
that a MRI in 2002 showed L5-S1 disc disease.

When seen in the VA outpatient clinic the next week, the 
veteran reported worsening lower back pain.  He had radiating 
back pain while walking with spasms.  He rated his pain as an 
8 out of 10.  According to the veteran, past MRIs showed mild 
diffuse disc bulging in the L5 area.  He said sometimes he 
had several attacks a month with the recent attack his most 
severe.  It was noted that the veteran had multiple 
chiropractic visits over the last few years.  On examination, 
there was no abdominal tenderness and bowel sounds were 
within normal limits.  There were paraspinal back spasms and 
he walked as though it hurt to step down, with no obvious 
atrophy.  There was tenderness over the L5-S1 joint.  The 
lumbar spine was stable appearing radiographically.  The 
assessment was low back pain.  A steroid injection was 
recommended.

An April 2005 VA medical record reflects the veteran's 
complaints of continuous left leg radicular pain with 
increased frequency of flares.  Since approximately 1990, the 
veteran had about one flare a year when he became bedridden.  
During the last two years, he had 3 to 5 episodes, yearly, 
with the last one in March after shooting basketball.  
Episodes lasted up to 2 weeks.  Recent treatment included 
oral steroids and muscle relaxants.  He was unable to miss 
work, so he travelled by car throughout the state several 
days a week, or worked at a desk in his office.  

Further, the veteran said he was unable to stand up straight 
during a flare, and did not use crutches or a brace, but used 
handrails when available.  He described his pain as a 
"spasm" that occurred in his low back vertebrae and left 
paraspinous muscles.  He no longer ran or skied for fear of 
flare.  He walked on a treadmill several times a week, unless 
he had a flare up.  Recent x-rays showed minimal L5-S1 disc 
space narrowing with normal alignment and no compression, 
fracture or arthritis.  The veteran denied numbness, except 
during a flare, that occurred in the top of the left foot and 
outer anterior left lower leg.  He denied bowel or bladder 
problems and weakness.  

On examination, sensory examination was intact to 
monofilament.  Motor exam was intact with full strength, 
bilaterally.  Gait was normal.  Range of motion of the lumbar 
spine was forward bending to 70 degrees and limited by pain, 
extension limited to 20 degrees by pain, later and right 
lateral bending and rotation were intact at 30 degrees.  
There was tenderness to palpation over L-4 to L-5.  An MRI 
was scheduled in April.  The clinical assessment was lumbar 
back pain with no evidence of peripheral neuropathy.  

VA medical records reflect that results of the MRI showed 
left-sided L5-S1 disc herniation.

According to a June 2005 record, the veteran was advised that 
the recent MRI showed some disc herniation.  The veteran 
reported that he tried physical therapy, traction and 
chiropractic remedies without relief and he had constant 
sciatic pain.  He was open to having epidural steroid 
injections.
  
III.	Legal Criteria

A.	Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and an ulcer becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that VA's and the Court's interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for gastroenteritis.  The record demonstrates that, 
while the veteran was treated in service for episodes of 
gastroenteritis, no gastroenteritis, or other 
gastrointestinal disorder, was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had gastroenteritis.  In fact, VA medical 
records dated in May 2003 reflect results of an abdominal CT 
scan were normal and a January 2004 abdominal ultrasound was 
also normal.  Furthermore, the veteran has submitted no 
evidence to show that he currently has gastroenteritis.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has gastroenteritis has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has chronic gastroenteritis related 
to service or any incident thereof.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
chronic gastroenteritis must be denied.

B.	Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  With diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case at the time of the 
RO's May 2001 initial rating (Diagnostic Code 5292-5293) 
indicated that limitation of motion was the service-connected 
disorder, and intervertebral disc syndrome under DC 5293 was 
a residual condition.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2005).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002 and were revised again, effective 
September 26, 2003. See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23 2002; 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective September 26, 2003.  See 68 
Fed. Reg. 51. 454 (August 27, 2003).  

In its July 2005 SSOC, the RO provided and considered the 
pre- September 23, 2002 version and the versions of the 
regulations effective September 23, 2002, and September 26, 
2003.  Accordingly, the Board may consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Brown v. Brown, 4 Vet. App. 384, 392- 
94 (1994).

Under the old criteria, under DC 5292, limitation of motion 
in the lumbar spine is assigned a 40 percent rating when 
severe, a 20 percent rating when moderate, and a 10 percent 
rating when slight.  38 C.F.R. § 4.71a, DC 5292 (2002), 
effective prior to September 26, 2003.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, mild intervertebral disc syndrome 
warranted a 10 percent evaluation, and a 20 percent 
evaluation was warranted for intervertebral disc syndrome if 
the disability was moderate with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 23, 2002.  A 40 percent evaluation was assigned if 
it is severe with recurring attacks with intermittent relief.  
Id.  An evaluation of 60 percent was warranted when the 
disability was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to 
Diagnostic Code 5293, include the renumbering of the 
diagnostic code to 5243.  Under Diagnostic Code 5243 (that 
now evaluates intervertebral disc syndrome), Note 6 directs 
that intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new general rating formula for diseases and injuries of 
the spine, effective September 26, 2003 (codified as amended 
at 38 C.F.R. §§ 4.71a), provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective Sept. 
26, 2003)

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 30. See 38 C.F.R. 
§ 4.71, Plate V (2005), effective September 26, 2003.

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe, or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  See 38 C.F.R. 
§ 4.124a, DC 8520 (2005).  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  Id.  
With complete paralysis of the sciatic nerve, the foot 
dangles and drops, there is no active movement of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.
  
1.	Rating Above 10 Percent for the Period from May 12, 
1998 to January 24, 2002

The veteran's back disability has been evaluated under DC 
5292-5293.  Upon review of the objective medical evidence, 
the Board is of the opinion that for the period in question, 
the probative evidence of record does not show increased low 
back pathology such as to warrant a rating in excess of the 
currently assigned 10 percent evaluation.  Clinical findings 
reflected normal range of motion (at the June 1999 and August 
2000 examinations), no functional loss (at the August 2000 
examination), and a normal gait (at the April 2001 
examination).  While the March 2001 CT showed L5-S1 level 
moderate disc protrusion, there was no radiculopathy shown on 
EMG/NCV studies at the time.  Since the evidence establishes 
that the disability for which service connection is in effect 
was not productive of moderate limitation of motion of the 
lumbar spine, moderate intervertebral disc syndrome, muscle 
spasm, loss of lateral spine motion, unilateral in a standing 
position, or guarding severe enough to result in an abnormal 
gait, there is no basis for assigning a disability evaluation 
in excess of that which is in effect for the period from May 
12, 1998 to January 24, 2002.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness, but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The preponderance of the objective medical 
evidence is against the veteran's claim for the period in 
question.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

2.	Above 20 Percent for the Period from January 25, 
2002

For the period from January 25, 2002, the Board is of the 
opinion that a rating in excess of the currently assigned 20 
percent rating is not warranted

The evidence shows that for the period in question, the 
veteran has experienced exacerbations of his service-
connected back disability (in January and July 2002 and in 
March 2005), but the overall service-connected back disorder 
symptomatology resulted in loss of motion with moderate disc 
bulge, but was not productive of such manifestations such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or some of the above with abnormal 
mobility on forced motion.  Thus, the overall findings do not 
demonstrate the presence of a severe low back disability such 
as to warrant a 40 percent rating under DC 5295.  Nor is a 
rating in excess of the currently assigned 20 percent 
warranted under another DC.  The veteran's service-connected 
back disability is not productive of more than moderate 
limitation of the spine under DC 5292.  The examination 
reports and treatment records generally reflect flexion to 70 
degrees (in November 2002, and April 2005) and extension to 
15 and 20 degrees (in November 2002 and April 2005, 
respectively), although the records reflect flexion to 30 
degrees in January 2002, when the veteran experienced an 
acute flare up of his back disability.  In any event, there 
is no objective evidence of severe limitation of motion such 
as to warrant a 40 percent rating under DC 5292.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, prior 
to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic 5243, 
effective September 26, 2003.  Although the veteran 
complained of pain in his back and leg, there is no evidence 
of chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  The VA examinations and medical records 
demonstrate alternating levels of severity but, overall, show 
that the veteran had no severe neurological impairment.  
Although in July 2002, a VA medical record reflects left-
sided radiculopathy, results of a December 2002 EMG/NCV study 
show only "mild" chronic S1 radiculopathy and such a 
significant finding was not present on the other 
examinations.  The VA examination in April 2005 indicated 
that the back pain but there was no peripheral neuropathy. 

In sum, while the veteran's low back disability has been 
rated under Diagnostic Code 5292-52293 for limitation of 
motion and intervertebral disc syndrome, the clinical 
findings do not show evidence of more than moderate 
symptomatology or moderate limitation of motion, and while 
there has been evidence of minimal disc space narrowing, 
there is not evidence of severe symptomatology, and a rating 
in excess of 20 percent is not warranted for the veteran's 
low back disability under Diagnostic Codes 5292 or 5293.  A 
40 percent evaluation was warranted under DC 5292 with 
evidence of severe limitation of motion and, under DC 5293, 
if severe intervetebral disc syndrome with recurring attacks 
and little intermittent relief, however, the evidence of 
record does not reflect disability or functional impairment 
to this extent.  38 C.F.R. § 4.71a, DCs 5292, 5293, effective 
prior to September 26, 2002.

Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability. 

In this case, the record appears to show that the veteran has 
what could reasonably be considered "moderate" disability of 
the lumbar spine, but not severe disability. The January 27, 
2002 VA medical record reflects findings of normal sensation, 
no neurological deficit and the veteran's pain was attributed 
to musculoskeletal spasm.  A MRI at that time showed early 
degenerative changes at L5-S1 with no frank disc herniation 
or lumbar spinal stenosis.  Although the veteran complained 
of significant disability, when seen in the VA outpatient 
clinic in the March 2005, there was tenderness to palpation 
in the lumbar spine and paraspinal muscles but when seen in 
April 2005, the veteran had a normal gait and the examiner 
said found no evidence of peripheral neuropathy.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The veteran's service-connected back disorder does not result 
incomplete paralysis of the sciatic nerves.  The veteran has 
complained of lower extremity pain and numbness.  However, 
the medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
was not productive of objectively verifiable incomplete 
paralysis of the sciatic nerve.  Neurological functions on 
examinations were generally normal.  The VA examination in 
April 2005 stated that the veteran did not have peripheral 
neuropathy and no diagnosis of sciatic neuropathy is shown in 
the probative medical records.  Thus, a separate rating for 
radiculopathy of either lower extremity is not warranted.

Moreover, the veteran's service-connected low back disability 
has not resulted in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months so as to warrant a 40 percent 
rating under the revised rating code for intervertebral disc 
syndrome.  As noted above, an incapacitating episode is one 
where a physician has prescribed bedrest.  However, the 
veteran's medical treatment records are negative for such 
instructions.  In November 2002, the veteran told a VA 
physician that he experienced incapacitating flares once a 
year, and was bedridden for up to a week and unable to work.  
In April 2005, he reported having 3 to 5 flares a year that 
lasted up to 2 weeks, but indicated he was unable to miss 
work and travelled by car and work at a desk.

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria. In this regard, none of the medical evidence 
indicates that the veteran has ankylosis or limitation of 
flexion to such a severe degree.  He has generally been found 
to have 60 degrees or more forward flexion.

The Board notes the veteran's argument in his oral and 
written statements, to the effect that his service-connected 
back disability has caused problems in his life and 
employment.  However, the evidence on file does not reflect 
disability or functional impairment to that extent.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonable shown to be due to the veteran's 
service-connected low back disability with mild diffuse disc 
bulging and mild encroachment at L3-S1 are contemplated in 
the 20 percent rating currently assigned. There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation assigned by the RO.  See 38 C.F.R. § 
4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a disability rating 
higher than 20 percent for the veteran's service-connected 
back disability for the period from January 25, 2002.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107 (old and new version).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

3.  Entire Rating Period In Question

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected low back disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected low 
back disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

Service connection for chronic gastroenteritis is denied.

For the period from May 12, 1998 to January 24, 2002, an 
initial rating in excess of 10 percent for a low back 
disability with mild diffuse disc bulging and mild 
encroachment of L3-S1 is denied.

For the period from January 25, 2002, an initial rating in 
excess of 20 percent for a low back disability with mild 
diffuse disc bulging and mild encroachment of L3-S1 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


